Exhibit 10.18

March 21, 2013

HF2 Financial Management Inc.

999 18th Street, Suite 3000

Denver, Colorado 80202

 

  Re: Initial Public Offering

Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between HF2
Financial Management Inc., a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc., as Representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”). Certain capitalized
terms used herein are defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon Parsifal Partners B, LP as a stockholder
of the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

1. The undersigned acknowledge and agree that with respect to any Target
Business the Company seeks to acquire that is affiliated with any of the
undersigned or any other Insider, the Company will be required to obtain (i) a
fairness opinion from an independent investment banking firm which is a member
of Financial Industry Regulatory Authority that the Initial Business Combination
is fair to the Company’s unaffiliated stockholders from a financial point of
view and (ii) approval of a majority of the Company’s disinterested and
independent directors (if the Company as any at that time).

2. None of the undersigned nor any of their respective affiliates will be
entitled to receive and will not accept any compensation for services rendered
to the Company prior to or in connection with the consummation of an Initial
Business Combination (regardless of the type of transaction that it is). Each of
the undersigned shall be entitled to reimbursement from the Company for his or
its reasonable out-of-pocket expenses incurred in connection with seeking and
consummating an Initial Business Combination; provided, however, that unless and
until the consummation of an Initial Business Combination such out-of-pocket
expenses may be reimbursed only using funds held outside of the Trust Account
and interest income on the Trust Account. In addition, Parsifal Partners B, LP
will be entitled to repayment of the non-interest bearing loan made by it to the
Company to cover offering expenses, in accordance with the terms of the
Promissory Note, dated as of November 30, 2012 made by the Company in favor of
Parsifal Partners B, LP.



--------------------------------------------------------------------------------

3. None of the undersigned nor any of their respective affiliates will be
entitled to receive or accept a finder’s fee or any other compensation in the
event the undersigned or any affiliate of the undersigned originates an Initial
Business Combination.

4. Parsifal Partners B, LP agrees to vote any IPO Shares held by it in favor of
any proposed Initial Business Combination.

5. Parsifal Partners B, LP agrees not to convert IPO Shares purchased in or
after the IPO in connection with a stockholder vote to approve an Initial
Business Combination.

6. Parsifal Partners B, LP agrees to waive any conversion rights with respect to
any Founders’ Common Stock, Sponsors’ Common Stock and any IPO Shares it may
hold in connection with any vote to amend the Company’s Amended and Restated
Certificate of Incorporation.

7. The undersigned acknowledges that the undersigned has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other assets of the Company as a result of any liquidation of the Trust
Account with respect to any shares of Founders’ Common Stock or Sponsors’ Common
Stock held by the undersigned.

8. Kenneth L. Rilander agrees not to take any actions, directly or indirectly,
that would cause Parsifal Partners B, LP to breach this letter agreement.

9. Kenneth L. Rilander’s biographical information furnished to the Company and
the Representative and attached hereto as Exhibit A is true and accurate in all
respects and does not omit any material information with respect to the
undersigned’s background.

10. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (a) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive and (b) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

11. As used herein:

(a) “Initial Business Combination” shall mean the acquisition by the Company,
whether through a merger, share exchange, asset acquisition, stock purchase,
reorganization, recapitalization or similar type of transaction, of one or more
business or entities (“Target Business” or “Target Businesses”), whose
collective fair market value is equal to at least 80% of the balance in the
Trust Account and resulting in ownership by the Company or the holders of IPO
Shares of at least 51% of the voting equity interests of the Target Business or
Businesses or all or substantially all of the assets of the Target Business or
Businesses;

 

2



--------------------------------------------------------------------------------

(b) “Insiders” shall mean all officers, directors and stockholders of the
Company immediately prior to the IPO;

(c) “Founders’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of approximately
$0.005875 per share;

(d) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO;

(e) “Prospectus” shall mean the final prospectus relating to the IPO; and

(f) “Sponsors’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of $10.00 per share;

(g) “Trust Account” shall mean the trust account into which a portion of the net
proceeds of the Company’s IPO will be deposited.

12. The undersigned acknowledge and understand that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

13. This letter agreement, and the exhibits thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This letter agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.

14. Neither party may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be binding on the
undersigned and each of the undersigned’s heirs, personal representatives,
successors and assigns.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (a) the consummation of an Initial
Business Combination and (b) the

 

3



--------------------------------------------------------------------------------

liquidation of the Company; provided, that such termination shall not relieve
the undersigned from liability from any breach of this letter agreement prior to
its termination.

 

Parsifal Partners B, LP /s/ Kenneth L. Rilander

By: Kenneth L. Rilander

 

Address:

 

/s/ Kenneth L. Rilander

Kenneth L. Rilander

 

Address:

 

4



--------------------------------------------------------------------------------

Acknowledged and agreed:

HF2 Financial Management Inc.

By:   /s/ R. Bradley Forth   Name:   R. Bradley Forth   Title:  

Executive Vice President, Chief

Financial Officer and Secretary

 

5



--------------------------------------------------------------------------------

Exhibit A

Kenneth L. Rilander. Mr. Rilander is the Founder of and has served as Chief
Executive of BasicValue Asset Management Inc., since 1995. Mr. Rilander has more
than 30 years of Wall Street experience. Previously, Mr. Rilander served as a
Managing Director and the Group Head of Financial Institutions Investment
Banking at PaineWebber Incorporated. At Paine Webber, he was a member of both
the Operating Committee of the Investment Banking Division and the Underwriting
Commitment Committee, and a member of the Board of Directors of the company.
Mr. Rilander earned his M.B.A (Finance) from the Wharton School at the
University of Pennsylvania.

 

6